DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-23 of copending Application No. 16/648317 (US 2020/0216875 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/648317 (US 2020/0216875 A1) claims an integrated tubular reaction device comprising: a reaction vessel comprising a plurality of a tubular chambers (first and second tubular chambers), wherein the plurality of tubular chambers is connected with a channel and an opening; a cover body comprising a through-hole; a seal comprising a sealing plug; wherein the cover body is sealable with the seal and configured to work via the through-holes and through the opening (see claims 21-23), since copending Application No. 16/648317 (US 2020/0216875 A1) claims the opening is sealed by a first seal comprising a cover(see claim 22); and the cover comprises a through-hole; wherein the through-hole is configured with a seal comprising a sealing plug and a sealing rod (see claim 23); and wherein the seal further comprises a sealing rod configured to seal and work with the plurality of tubular chambers (see claim 23).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 11 is objected to because of the following informalities:  The examiner suggests amending “wherein the cover body is sealable with the seal and configured to work via the through-hole and through the opening” (see lines 7-8) to “wherein the cover body is sealed with a seal, provided with a through-hole, and worked with the opening”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  The examiner suggests amending “pluarity” (see line 3) “plurality”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The examiner suggests amending “pluarity” (see line 2) “plurality”.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  The examiner suggests amending “pluarity” (see lines 5 and 10) “plurality”, deleting “device” (see lines 3-4 and 8), and amending “separation” (see line 9) to “separation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 104195040 A) in view of Martin et al. (US 2011/0313143 A1).
Regarding claim 30, Wu et al. discloses a plurality of the tubular chambers comprising: a plurality of tubular chambers (1) device to carry out multi-step continuous reaction, wherein plurality of tubular chambers (1) device comprising a reaction vessel comprising a pluarity of tubular chambers (1) and a cover body (lid, 10); and the plurality of tubular chambers of the plurality of tubular chambers (1) device comprising a reaction reagent; and wherein the plurality of tubular chambers (1) comprise a seperation between each of tubular chamber of the pluarity of tubular chambers (1) (see Abstract; figures 1-4 and specific embodiment).
Wu et al. fails to disclose a seal.
	Martin et al. discloses a vacuum seal can be formed between the nested clarification and binding clarification; and the sealing member may be an o-ring or gasket (see figure 1A and paragraphs 0045, 0065 and 0072).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu et al. with the teachings of Martin et al. resulting in a plurality of tubular chambers device comprising a reaction vessel comprising a pluarity of tubular chambers, a cover body and a seal in order to secure the cover body of the plurality of tubular chambers.

Allowable Subject Matter
Claims 12-14, 16-22 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 29 is allowed.
The closest prior art reference is Wu et al. (CN 104195040 A).
	Regarding claim 29, Wu et al. discloses the step of providing a tubular chamber (see figures 1-4 and specific embodiment).
	Wu et al. fails to disclose or suggest a method to control a temperature in a tubular chamber comprising: providing the tubular chamber within a temperature control device; contacting a part of the tubular chamber with a heating part of the temperature control device; and developing a temperature gradient within the tubular chamber to drive a molecular flow in the tubular chamber.

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive.
Regarding claim 30, the applicant argues that the teachings of Wu et al. and Martin et al. fail to disclose or suggest a plurality of tubular chambers comprising a seperation between different tubular chambers of the pluarity of the tubular chambers as none of the prior art teaches a separation between different tubular chambers.
The Office disagrees.
Wu et al. discloses reaction vessel (1) possesses the liquid storage region of multiple separate connections, three liquid storage regions (a, b, c), fiver liquid storage regions (a, b, c, d, e), and a connection position (20) (see figures 1-4 and specific embodiment), which result in a separation between different tubular chambers.
Regarding the obviousness double patenting rejection of claims 11 and 15, copending Application No. 16/648317 (US 2020/0216875 A1) is similar to the claimed invention of amended claims 11 and 15., since copending Application No. 16/648317 (US 2020/0216875 A1) claims the opening is sealed by a first seal comprising a cover(see claim 22); and the cover comprises a through-hole; wherein the through-hole is configured with a seal comprising a sealing plug and a sealing rod (see claim 23) resulting in the cover body is sealable with the seal and configured to work via the through-holes and through the opening.
Applicant’s arguments, see Remarks, with respect to the 112(b) rejection of claim 23 and the objection of claims 13-14, 18, 20 and 25-28 have been fully considered and are persuasive.  The  112(b) rejection of claim 23 and the objection of claims 13-14, 18, 20 and 25-28 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774